DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant’s Amendment filed on 3/16/2022 has been entered and made of record.
Currently pending Claims:	1, 3, 5-6, 11, and 12
Independent Claims:		1 and 3
Amended Claims:		-
Cancelled or Withdrawn:	2, 4, 7-10 and 13
New Claim			14 and 15
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection has been made in Suzuku in view of new reference Ju (US 7409093 B2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-6, 11-12, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al (US 2006/0188021) hereinafter “Suzuki” in view of Ju (US 7409093 B2) hereinafter “Ju”.
Regarding claims 1 and 3 Suzuki-Ju
		Suzuki discloses A method (fig. 2“a detecting procedure for a motion vector according to the present embodiment” figs. 4A-4C, figs 5A-5C, fig. 8. hierarchical motion vector detection, 0038. Claims 3 recites “computer readable medium comprising instructions” and “a processor” (Suzuki, “actions of a program or the like, loaded into the memory” and “CPU” 0033, 0059), comprising:
	A) performing, with processor motion estimation on a first version of a frame (“reduced image at a low resolution” 0038) to generate a first set of motion vectors (approximate motion vector) based on a first set of search areas, (reduced images” (i.e. search region 64a, [80X80 pixels original, 0039] reduced by 1/4 to 20X20 pixels, [0040])  (Suzuki, the computation unit 44 detects the approximate motion vector using these reduced images” (i.e. search region 64a, [80X80 pixels original, 0039] reduced by 1/4 to 20X20 pixels, [0040]. See also “hierarchical motion vector detection first, detecting “approximate motion vector based upon a reduced image at a low resolution.” [0038], see also 0032, 0038-0040, 0042-0044, and 0049);
B) determining, with the processor, a second set of search areas for a plurality of blocks in a second version of the frame based on the first set of motion vectors based on the first set of motion vectors, the second set of search areas being different than the first set of search areas (Suzuki, The search area necessary for performing “the first detection of the motion vector, i.e., for the first macro block on the uppermost row” is the search region 64a which is readout from frame memory in the original form (80X80 pixel data, i.e. 6400 pixel data is transmitted. For the second or subsequent macro block, “the image data of the region 68b is read out from the frame memory 28 in the form of an original image.” is readout 0049, fig. 4, fig. 5, 0041, see also 0043,0044), (Suzuki, search region 64a read in original form and the region 68b read out from the frame memory 28 in the form of an original image being different than the search region used to detect the approximate motion vector, which is reduced by a factor of ¼ from 80x80 to 20x 20 (0040) being different than the ¼ down-converted search region 64a used to detect the approximate motion vector, see 0040,0042, also discussed with respect the limitation A above.); and
		C) performing, with the processor, motion estimation for the second version of the frame based on the search areas to generate a second set of motion vectors (Suzuki, “Subsequently, the computation unit 44 acquires the coding target macroblock and the original image of the reference image search region, and detects the motion vector based upon the macroblock and the original image of the search region thus acquired with reference to the approximate motion vector, 0040, 0032,0038-0040, 0042-0044, and 0049).
		Suzuki does not explicitly disclose “wherein the first set of search areas is determined based on a data characteristic;”
		However, Ju discloses “wherein the first set of search areas is determined based on a data characteristic;” (Ju, “adjust search range according to the available memory bandwidth information” Fig. 5, see also Fig.4 S304, 304, S312, and S316).
Suzuki’s hierarchical motion vector detection with “wherein the first set of search areas is determined based on a data characteristic;” as suggested by Ju in order “to provide a method for a video encoder to encode video data so that a required memory bandwidth while encoding the video data does not exceed the available memory bandwidth for the video encoder.” (Ju, Col. 4 lines 1-5).
Claim 2 (canceled)
Claim 3 (Grouped with claim 1)
Claim 4 (canceled)
Regarding Claims 5 and 11, Suzuki-Ju
Suzuki discloses The method of claim 1, (A procedure for detecting a motion vector for a macro block in the second or subsequent row within the input image, FIG.2, FIG. 8), further comprising:
determining a left overlap area (66b) between a current reference window (64b) and a left reference window (determining 66b (dot-shadded region), fig. 4B, which is an overlap area between the search region 64b for the current block 62b and search region 64a previously used/loaded for searching the neighboring Left block 62a (fig, 4A), ¶44: note that Suzuki is determining the overlap in the search windows of the current and adjacent blocks respectively in order to avoid loading an already loaded reference data, ¶48, ¶57);
determining an upper overlap area (66d dot-shaded region, fig. 5A) between the current reference window (search region 64d for the leftmost MB in the second row, fig. 5A) and an upper reference window (Note that the region 68d is the non-overlapping region ); and
combining the left overlap area and the upper overlap area to define a combined overlap area (66e, fig. 5) of the current reference window (64d) and a non-overlapped area (68e, fig. 5B) of the current reference window (Suzuki, Fig. 5B, in performing motion search for MB 62e defines a search region 64e , however it only1 has to load the non-overlapping region of 64e, the rest of the reference data is inherited due to the overlap in search region of the current with the its neighbors, ¶48,¶50, ¶52);
Regarding Claims 6 and 12 Suzuki-Ju
Suzuki discloses The method of claim 1 (A procedure for detecting a motion vector for a macro block in the second or subsequent row within the input image, FIG.2, FIG. 8), further comprising:
determining a left overlap area between a current reference window and a left reference window (determining 66b (dot-shaded region), fig. 4B, which is an overlap area between the search region 64b for the current block 62b and search region 64a previously used/loaded for searching the neighboring Left block 62a (fig, 4A), ¶44: note that Suzuki is determining the overlap in the search windows of the current and adjacent blocks respectively in order to avoid loading an already loaded reference data, ¶48, ¶57).
determining an upper overlap area (66d dot-shaded region, fig. 5A) between the current reference window (search region 64d for the leftmost MB in the second row, fig. 5A) and an upper reference window (Note that the region 68d is the non-overlapping region between the search region for the upper MB and the search region 64d for the current MB 62d); and
determining a larger overlap area of the left overlap area and the upper overlap area (the overlap region 66e, (dot-shaded) in FIG. 5B is larger overlap region than 66d in fig. 5a and 66b in fig. 4B)
Claims 7-10 (canceled)
Claim 13 (canceled)
Regarding Claims 14 and 15 Suzuki-Ju
Suzuki-Ju discloses 14. (New) The method of claim 1, wherein the data characteristic includes one of available data transfer bandwidth and internal memory size.  ((Ju, “adjust search range according to the available memory bandwidth information” Fig. 5, see also Fig.4 S304, 304, S312, and S316).
		Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Suzuki’s hierarchical motion vector detection with “wherein the first set of search areas is determined based on a data characteristic;” as suggested by Ju in order “to provide a method for a video encoder to encode video data so that a required memory bandwidth while encoding the video data does not exceed the available memory bandwidth for the video encoder.” (Ju, Col. 4 lines 1-5) and non-transitory computer readable medium (0004 and 0059)..
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Young et al. (US 2011/0150091 A1), 

US 20080260033 A1 (Fig. 4)
US 8160144 B1 (Fig. 1d, 1e, Fig. 4)
D.-X. Li et al.: Architecture Design for H.264/AVC Integer Motion Estimation with Minimum Memory Bandwidth 1053 Architecture Design for H.264/AVC Integer Motion Estimation with Minimum Memory Bandwidth Dong-Xiao Li, Member, IEEE, Wei Zheng, Member, IEEE, and Ming Zhang
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Phong et al. (US 2004/0141554 A1) “[0008] U.S. Pat. No. 5,696,698, which is incorporated herein by reference in its entirety, describes one such device for addressing a cache memory of a motion picture compression circuit, in which banks of memory are arranged to store the search area, whereby successive motion estimation requires only partial loading of the required search area when the next reference macroblock has a sequential adjacent relationship with respect to the current reference macroblock.”